Title: From John Adams to Josiah Nightengale, 11 February 1819
From: Adams, John
To: Nightengale, Josiah



Sir
Quincy Feby. 11th: 1819.

I have received information that you have mistaken the boundary line between your lot in the six hundred acres & mine that I bought of the late Genl. Ebenr: Thayer as to have cut & carried off a considerable quantity of wood from my land. I therefore propose to you to join with me in an application to the fence viewers of the town requesting them to go upon the spot choose their own surveyor, examine all witnesses that they may please to summon & all others which you & I may produce before them or such as we may request them to summon & then determine the line of partition between us by permanent boundaries. And also estimate the damages, if any, which have been done to me. I should be glad of an answer to this letter as soon as it is convenient.
And am you friendly neighbour
John Adams.